Citation Nr: 0500850	
Decision Date: 01/12/05    Archive Date: 01/19/05

DOCKET NO.  04-13 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to service connection for right foot drop as 
secondary to service-connection low back disability.


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. B. Redman, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to January 
1980.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a June 2002 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Manchester, New Hampshire.

In July 2004, a videoconference hearing before the 
undersigned Veterans Law Judge was held.  A transcript of 
that hearing is of record.

The Board notes that at the videoconference hearing the 
veteran withdrew his claim for service connection for right 
peroneal nerve palsy.  That issue is therefore not currently 
before the Board.  


FINDINGS OF FACT

1.  All pertinent notification and evidential development 
necessary for an equitable disposition of the issue decided 
herein have been accomplished.

2.  Right foot drop is not etiologically related to service-
connected low back disability.


CONCLUSION OF LAW

The veteran's right foot drop is not proximately due to or 
the result of his service-connected low back disability.  38 
C.F.R. § 3.310 (2004).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and the regulations implementing the VCAA, 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2004), are applicable to the present appeal.  

The Act and the implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in his possession that 
pertains to the claim.  

The record reflects that through the statement of the case, 
supplemental statement of the case, and letters dated in 
March 2001 and April 2002 from the RO, the veteran has been 
informed of the evidence and information necessary to 
substantiate his claim, the information required of him to 
enable VA to obtain evidence in support of his claim, the 
assistance that VA would provide to obtain evidence and 
information in support of his claim, and the evidence that he 
should submit if he did not desire VA to obtain such evidence 
on his behalf.  Although VA did not specifically inform the 
veteran that he should submit any pertinent evidence in his 
possession, it did inform him of the evidence that would be 
pertinent and that he should either submit such evidence or 
provide the RO with the information necessary for the RO to 
obtain such evidence.  Therefore, the Board is satisfied that 
VA has complied with the notification requirements of the 
VCAA and the implementing regulations.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The record also reflects that all pertinent available service 
medical records and all available post-service medical 
evidence identified by the veteran have been obtained.  In 
addition, the veteran has been afforded appropriate VA 
examinations.  He was also afforded a videoconference hearing 
before the undersigned Veterans Law Judge.  Neither the 
veteran nor his representative has identified any outstanding 
evidence or information that could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such outstanding evidence or information.  Therefore, the 
Board is also satisfied that the RO has complied with the 
duty to assist provisions of the VCAA and the implementing 
regulations.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

In the case at hand, the Board notes that the veteran was 
provided VCAA letters prior to the initial adjudication of 
this claim.  In addition, when indicated, the veteran was 
provided additional information by the RO.  In the Board's 
opinion, any procedural errors on the RO's part were 
insignificant and non-prejudicial to the veteran.  
Accordingly, appellate review may proceed without prejudice 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

Factual Background

Service medical records show that the veteran was seen often 
for complaints of low back pain.  Service medical records 
also shows that he underwent surgery for a herniated nucleus 
pulposus in February 1971.  The procedure was without 
complication or sequelae.  According to the narrative summary 
of his hospital course for this surgery, the veteran had 
complained of back pain and pain down the left leg for one 
week.  He was also noted to have complained of a sharp pain 
that radiated down both legs, causing the left foot to feel 
asleep.  It was noted that the veteran ambulated immediately 
after surgery without difficulty and was doing well at 
discharge.  Service medical records from October 1972 show 
that the veteran sprained his right ankle.  He was 
subsequently seen for numbness of his right foot because the 
bandages were too tight.

In November 1999 the RO granted service connection for 
status-post discectomy L4-5 with degenerative changes, 
effective July 26, 1999.  The veteran is currently in receipt 
of a 20 percent rating for this disability, effective July 
26, 1999.

An October 1999 private medical record from W.R. Price, M.D., 
states that there was some question of right leg weakness.  
Bowel and bladder functions were within normal limits.  The 
diagnosis was degenerative disc status-post L4-5 discectomy.  

An August 2000 medical record from Dr. Price states that the 
veteran presented with a complete foot drop which had been 
present for a couple of weeks.  The veteran also had 
cellulitis.  The August 2000 MRI scan showed stable 2-3 disc 
herniation, which was noted to have decreased to some degree.  
There was some stenosis at 3-4 and stable degenerative post-
operative changes with stenosis at 4-5.  The physician stated 
that due to the lack of one large obvious source of the foot 
drop, epidural steroid injections were recommended.

A September 2000 letter from Dr. House to P.L. Lundquist, 
M.D., states that the veteran has a history of L4-5 lumbar 
radiculopathy on the left, status post surgery, and now the 
veteran's problems are completely different.  At the time of 
the letter the veteran did not complain of any back pain or 
radicular features.  The letter notes that the veteran had 
swelling of the left ankle related to change in stress on it 
because of the foot drop on the right side.  The veteran had 
a normal neurological evaluation.  The impression was deep 
peroneal nerve entrapment syndrome; the possible cause of 
swelling was speculated to be deep vein thrombosis from the 
veteran's prolonged traveling.  

An October 2000 medical record from another private 
physician, E.A. Lesser, D.O., states that right tibial motor 
nerve conduction study was normal, F-wave latency was normal, 
and axon reflexes were present.  The impression was right 
peroneal neuropathy at or proximal to the branches supplying 
the peroneus brevis.  Although more accurate localization 
could not be achieved, the sparing of the short head of 
biceps femoris and the normal superficial peroneal sensory 
study suggested that pathology was likely located between the 
popliteal fossa and branches supplying the peroneus brevis.  
Axon reflexes noted on right tibial F-wave study were of 
uncertain significance but were noted to likely reflect 
demyelinating pathology in the distal portion of the nerve.  
Finally, prolongation of the left peroneal F-wave latency was 
consistent with either L5 radiculopathy or other disease 
affecting the motor pathway.

A November 2000 medical record from Dr. Price notes that the 
veteran had definite peroneal nerve palsy.  A CAT scan showed 
that there was no mass causing the peroneal nerve palsy but 
that there was some attenuation of the muscle distally, 
consistent with a denervation.  The veteran underwent a 
peroneal release at the fibular head and biopsy of the 
anterior musculature to evaluate for compartment syndrome 
with avascular muscle, versus necrotic muscle, versus simple 
peroneal nerve palsy.  The November and December 2000 follow-
up medical reports note that the biopsy of the muscle showed 
normal muscle.  There was no improvement with regard to the 
foot drop.

According to the report of a June 2001 VA examination, the 
veteran was diagnosed with localized peroneal nerve palsy 
secondary to either a compartment syndrome or localized 
trauma.  The examiner found that there was apparently no 
relationship between the peroneal palsy and dropfoot that 
occurred in August 2000, and the veteran's low back 
disability.  The examiner opined that this was because the 
medical records did not note many, if any, low back 
complaints in August 2000; however, the records did note the 
presence of localized swelling and localized symptoms in the 
area of the lateral aspect of the leg and anterior 
compartment of the lower leg on the right side.  Furthermore, 
the MRI scan did not show any acute changes that could have 
triggered a radiculopathy at the time of the onset of the 
footdrop in August 2000.  The examiner also noted that there 
was also no evidence of active radiculopathy at the time of 
the examination.  There was, however, a residual peroneal 
nerve palsy.

A February 2002 letter from Dr. Price states that the 
electromyographs (EMG) indicated that the foot drop was more 
likely related to peroneal nerve palsy than to lumbar 
radiculopathy.  However, Dr. Price noted that there could be 
a possibility that the foot drop is related to the veteran's 
back.  Specifically, the EMGs showed a peroneal neuropathy; 
but it also showed a prolongation of the peroneal latency, 
which was consistent with L5 radiculopathy or disease 
affecting motor pathways.  Dr. Price opined, "I cannot say 
definitively that the foot drop is purely due to the peroneal 
nerve palsy.  Perhaps it is related to L5 radiculopathy."

According to a May 2002 VA examination report (conducted by 
the same examiner as the June 2001 examination), the 
veteran's footdrop is secondary to compartmental syndrome of 
the right leg.  The examiner stated that the fact that there 
is an absence of motor power to the extensor of the great toe 
and to the ankle extensor, which are motivated by L5 and L4, 
respectively, indicates a local peroneal compartment 
compression as the cause of the dropfoot rather than a 
radiculopathy because there are essentially two separate 
nerve roots involved (L4 and L5).  

According to a November 2002 letter from Dr. Price, the 
veteran's foot drop could be due to his low back disorder 
with radiculopathy or it could be a "double crush injury with 
partial nerve disorder in the back and partial nerve disorder 
in the leg."

The (new) examiner who conducted the March 2003 VA 
examination opined that there is no clear association between 
the right foot drop developed in 2000 and the veteran's back 
disability.  The examiner further stated that it appears that 
the right footdrop is a localized peroneal neuropathy related 
to some lower leg swelling rather than lumbar disc disease.  
It is also noted that the veteran continues to have a 
persistent problem with lower back pain that is related to 
his original injury, but is without any neurological deficit.

An April 2004 letter from Dr. Price states that the veteran 
has had spinal stenosis with multiple level degenerative 
herniated discs in the lumbar spine and peroneal nerve palsy, 
all causing a foot drop and some paraesthesia into the legs, 
bilaterally.  Dr. Price stated, "I cannot say that his foot 
drop is 100% from his peroneal nerve and I think his back 
certainly has some influence on this especially given the 
fact that a peroneal nerve decompression did not relieve his 
foot drop. . . ."  Dr. Price continued on, stating that 
perhaps the veteran has a "double crush type of injury."

In July 2004, the veteran submitted additional medical 
evidence along with a waiver of initial consideration of such 
evidence by the RO.  The evidence submitted consisted of 
service medical records that are duplicative of records 
already contained in the claims folder.

Legal Criteria

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a).  Additional disability 
resulting from the aggravation of a nonservice-connected 
disability by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.


Analysis

The veteran contends that his right foot drop is the result 
of his service-connected low back disability.  

The medical evidence of record does not show that it is at 
least as likely as not that the right foot drop is 
etiologically related to the veteran's low back disability.  
There are three letters from the veteran's private physician, 
Dr. Price, which state that the possibility that the footdrop 
is caused by low back disability with radiculopathy cannot be 
ruled out.  Dr. Price has stated that this is because despite 
the other possibility that the footdrop is due to the 
peroneal nerve palsy, the nerve decompression surgery did not 
improve the veteran's foot drop.

However, there are three VA examination reports by two 
separate examiners which state that it is more likely that 
the veteran's dropfoot is related to his peroneal nerve 
palsy.  The VA physician who conducted the first two 
examinations supports his opinion by noting that there was no 
low back pain or radicular symptoms associated with the 
dropfoot in August 2000 when it was first diagnosed.  He has 
also justified his opinion by stating that the fact that 
there are two separate nerve roots involved indicates that 
the dropfoot is caused by a local peroneal compartment 
compression rather than a radiculopathy.  In addition, the 
March 2003 examiner noted that the veteran does not have any 
neurological symptoms associated with his low back 
disability.  

With two VA opinions and supporting rationales which stand 
against the veteran's claim that the footdrop is related to 
the low back disability and only one physician's opinion 
stating that it can't be ruled out or that there's a 
possibility of a relationship between the dropfoot and low 
back disability, the Board must find that the evidence 
preponderates against the veteran's claim.  The Board 
recognizes that many doctors have examined the veteran and 
many tests and surgeries have been performed; however, none 
of the doctors has been able to correlate the dropfoot and 
the low back disability with more conclusiveness than stating 
that it is a possibility or stating that it is impossible to 
rule it out.  The standard which must be met, and which has 
not been met in this instance, is whether it is at least as 
likely as not that the dropfoot is related to the low back 
disability.  In the absence of such evidence, and in the 
presence of three negative VA opinions, all with the benefit 
of having examined the veteran and reviewed the entire claims 
file, the claim must be denied.


ORDER

Entitlement to service connection for right foot drop on a 
secondary basis is denied.



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals



 Department of Veterans Affairs


